 



             
\
           

Exhibit 10.27

Pharmion Corporation
2525 28th Street
Boulder, Colorado 80301

December 3, 2004

Celgene Corporation
7 Powder Horn Drive
Warren, New Jersey 07059

Attention: Sol J. Barer

Gentlemen:

Pharmion GmbH (“Pharmion”), Pharmion Corporation (“Guarantor”) and Celgene
Corporation (“Celgene”) have previously entered into a License Agreement dated
November 16, 2001, as subsequently amended (the “License Agreement”) pursuant to
which Celgene has granted to Pharmion a license for Thalidomide products,
including its Thalomid formulation. To further their mutual interests in
Pharmion obtaining regulatory approval for the marketing and sale of Thalomid in
the Territory (as defined in the License Agreement), Pharmion, Guarantor and
Celgene have previously established a working relationship relating to the
clinical development of Thalomid under a letter agreement dated April 2, 2003
(“2003 Clinical Trials Agreement”). Subsequently, on the basis of advice from
the European Agency for the Evaluation of Medicinal Products (“EMEA”) that it
would require additional clinical data for Thalomid before it could reach an
opinion on whether or not the drug should be approved as a treatment for
multiple myeloma, Pharmion withdrew its Thalomid application in Europe in order
to focus on preparing a new dossier with additional clinical data. Based on
discussions with each other, Pharmion and Celgene have come to recognize that
much of the research and development effort necessary for the regulatory
approval and commercialization of Thalomid, including clinical trials that would
support an EMEA submission, that each desires to be conducted is already being
planned and implemented by Celgene. In order to further coordinate these
development efforts, to insure continued consistency across US and European
centers, and to avoid unnecessary duplication of efforts, Pharmion, Guarantor
and Celgene hereby agree as follows:



1.   The 2003 Clinical Trials Agreement shall remain in full force and effect.
Capitalized terms therein defined or otherwise defined in the License Agreement
shall have the same meaning in this letter agreement as ascribed to such terms
in such documents.   2.   The Thalomid Clinical Development Committee (“TCDC”)
established under the 2003 Clinical Trials Agreement as a forum to review the
design, development, enrollment and progress of Thalomid clinical trials funded
in part by Pharmion under the 2003 Clinical Trials Agreement shall also function
in a similar manner with respect to the clinical trials contemplated by this
agreement, and the provisions of the 2003 Clinical Trials Agreement relating to
the TCDC are incorporated herein by reference in their entirety.

 



--------------------------------------------------------------------------------



 



Celgene Corporation
December 3, 2004
Page 2



3.   Celgene has shared with Pharmion its summary of, and budget for, its 003
Phase III multiple myeloma clinical trial plan for Thalomid for the years 2005,
2006 and 2007 as currently contemplated by Celgene, and also has advised
Pharmion of certain other Phase II clinical studies that are either underway or
contemplated to evaluate the clinical potential of Thalomid in treating other
solid tumor and blood cancers. Through the TCDC, Celgene shall, on a quarterly
basis, keep Pharmion apprised of the changes in the scope and direction of its
currently contemplated clinical development plans for Thalomid, the progress of
such trials, their provisions for compliance with Good Clinical Practice
requirements, and the data resulting from the such trials. Celgene shall
consider in good faith the views of Pharmion with respect to the overall
clinical development plan for Thalomid during the forthcoming three calendar
years and the suggestions that Pharmion may make with regard to the mix of
trials, other hematological or solid tumor indications for Thalomid that would
merit clinical development, other new indications or other drug combinations for
clinical trials. Celgene shall also consider in good faith the views of Pharmion
concerning possible adjustments of any of the specific trials that may be
appropriate to address the requirements of the EMEA or other regulatory
authorities in connection with obtaining regulatory approval or label expansion
of Thalomid in the Territory. Notwithstanding anything to the contrary in this
agreement, Celgene shall have sole authority with respect to, and control of,
such clinical trials.   4.   During the period commencing on January 1, 2005 and
ending December 31, 2007, in addition to any remaining amounts payable by
Pharmion to Celgene under the 2003 Clinical Trials Agreement, Pharmion and
Guarantor, jointly and severally, shall reimburse Celgene for an aggregate of
$8 million (the “Funding”) for the expenses and internal costs incurred by
Celgene for the conduct of Thalomid research and development, including clinical
trials (“Funded Expenses”). The Funding shall be provided in installments of
$666,666 each, payable on the last day of each calendar quarter in 2005, 2006
and 2007. Celgene shall present a statement of Funded Expenses within forty-five
(45) days after the end of each calendar quarter in the period from the date of
this letter   5.   To the extent there is any conflict between the terms of this
letter agreement and the License Agreement, this Agreement shall control.   6.  
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

Please indicate your acceptance of, and agreement with, the foregoing by signing
the enclosed copy of this letter and returning it to us.

- 2 -



--------------------------------------------------------------------------------



 



Celgene Corporation
December 3, 2004
Page 3

Very truly yours,

Pharmion Corporation
Pharmion GmbH

         
By:
  /s/ Patrick J. Mahaffy    

       

  Patrick J. Mahaffy
President and CEO    

ACCEPTED AND AGREED:

Celgene Corporation

         
By:
  /s/ John W. Jackson    

       

  John W. Jackson
Chairman and Chief Executive Officer    

- 3 -